DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received on September 27, 2021 has been acknowledged.  Claim 18 has been canceled.  Therefore, claims 11-17, 19-20, and 22-29 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 16-17, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Berthold, in view of Noguchi (US 2004/0042841, cited in IDS).
Regarding claim 11, Berthold teaches a multiuse tooth cleaning device, comprising: an elongated flexible housing (14, Fig 1-2) having a first end (13) and an enclosed second end (as shown in Fig 2); and a shoulder assembly (11) enclosing the first end of the housing (as shown in Fig 2), the shoulder assembly having a central opening (17) extending longitudinally therethrough and comprising a plurality of bristles (12) surrounding said opening, wherein the bristles are attached to and extend distally from a distal surface of the shoulder assembly (as shown in Fig 2), wherein the housing defines a housing cavity (Pg 2, Ln 25-39) between the shoulder assembly and the enclosed second end, the housing cavity containing an oral care composition (Pg 2, Ln 
Berthold further teaches in claim 16 wherein the first end of the housing has a cylindrical form and the housing tapers to a seam at the enclosed second end (as shown in Fig 1-2).
Berthold teaches substantially all features of the claimed invention except for wherein the opening includes a valve disposed therein, the valve comprising a membrane having an orifice therein.  
Attention is directed to Noguchi that teaches in claim 11 wherein the opening includes a valve (40, Fig 1, 2A, as shown in Fig 1, the valve 40 is disposed right at the opening) disposed therein, the valve comprising a membrane (¶ [18]) having an orifice (40c) therein. 
Noguchi further teaches in claim 17 wherein the membrane (40a) having one or more slits (40c) disposed therein, through which the oral care composition may be exuded upon rotation of the dial (16).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a valve at the opening equipped with membrane and one or more orifices/slits, in view of Noguchi's teaching.  Valves with orifices/slits are often used to slow or meter the dispensing of the oral composition in oral care devices.  
Regarding claim 22, Berthold teaches a process for using a multiuse tooth cleaning device, comprising: (a) providing the multiuse tooth cleaning device (Fig 1-2), 
Berthold teaches substantially all features of the claimed invention except for wherein the opening includes a valve disposed therein, the valve comprising a membrane having an orifice therein.  
Attention is directed to Noguchi that teaches in claim 11 wherein the opening includes a valve (40, Fig 1, 2A, as shown in Fig 1, the valve 40 is disposed right at the opening) disposed therein, the valve comprising a membrane (¶ [18]) having an orifice (40c) therein. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a valve at the opening equipped with membrane having an orifice therein, in view of Noguchi's teaching.  Valves with orifice are often used to slow or meter the dispensing of the oral composition in oral care devices. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the modified device of Berthold, as applied in claim 11.
Regarding claim 19, the modified device of Berthold is silent regarding the bristles have a maximum length less than 1 cm.  Instead, Berthold discloses the bristles to appear to be a few inches in length (although no scale disclosed, as shown in Fig 1-2).  The Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  MPEP 2144.04 (IV)(A) (discussing Gardner v. Tec Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berthold’s device to have any suitable dimensions, including those claimed.  Applicant appears to have placed no criticality on any particular bristle lengths (see Specification) and it appears that Berthold’s device would work appropriately if made within the claimed range of bristle length.  
Claims 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over the modified device of Berthold, as applied in claim 11, in further view of Fernandez et al (US 3,891,127, cited in IDS), hereinafter Fernandez.
Regarding claims 12 and 20, the modified device of Berthold teaches substantially all features of the claimed invention except for wherein the shoulder assembly includes a shoulder assembly cavity and the oral care composition is enclosed within the housing cavity and the shoulder assembly cavity; and wherein the oral care composition comprises one or more of: carriers, cleaning agents.
Attention is directed to Fernandez that teaches in claim 12 wherein the shoulder assembly includes a shoulder assembly cavity (17’), and the oral care composition is enclosed within the housing cavity and the shoulder assembly cavity (Col 3, Ln 55-60; therefore composition is enclosed between cavity and shoulder cavity).  Fernandez further teaches in claim 20 wherein the oral care composition comprises one or more of: carriers, cleaning agents (Col 1, Ln 5-9; therefore composition used with toothbrushes to clean teeth would necessarily and inherently contain cleaning agents).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the shoulder assembly and oral care composition used in Berthold’s device with a shoulder assembly that includes a shoulder assembly cavity to house oral care composition and an oral care composition that comprises one or more of carriers, cleaning agents, in view of Fernandez’s teaching.  Adding a cavity in the shoulder assembly increases storage space for the oral composition.  Also adding carriers and agents to the oral composition is frequently done to enhance the tooth cleaning experience for the user.  
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over the modified device of Berthold, as applied in claim 11, in further view of Mathieu (US 1,946,867, cited in IDS).
Regarding claims 13-14, the modified device of Berthold teaches substantially all features of the claimed invention except for a removable cap slidably engaged with an external surface of the shoulder assembly and covering the bristles and the opening when not in use; and wherein the cap comprises a number of holes that provide for aeration of the bristles when not in use.  
Attention is directed to Mathieu that teaches in claim 13 a removable cap (32) slidably engaged with an external surface (5) of the shoulder assembly and covering the bristles and the opening when not in use (best shown in Fig 2); and in claim 14 wherein the cap comprises a number of holes (34) that provide for aeration of the bristles when not in use (Pg 2, Ln 47-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a cap with aeration holes, in view of Mathieu's teaching.  Caps with aeration holes are often used to protect the bristles and prevent them from becoming moldy when the toothbrush is stored after use.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the modified device of Berthold, as applied in claim 11, in further view of Reitknecht (US 4,135,831, cited in IDS).
Regarding claim 15, the modified device of Berthold teaches substantially all features of the claimed invention except for wherein the shoulder assembly further comprises a tapered ridge and an intermediate groove which extend proximally from the proximal surface of the shoulder assembly, such that the shoulder assembly may be inserted into the first end of the housing and held therein by a circumferential prong at the first end of the housing, which locks into the intermediate groove.  Attention is directed to Reitknecht that teaches wherein the shoulder assembly further comprises a tapered ridge and an intermediate groove (surfaces engaging with 30, Fig 2) which extend proximally from the proximal surface of the shoulder assembly, such that the shoulder assembly may be inserted into the first end of the housing and held therein by a circumferential prong (protruded surface of 30) at the first end of the housing, which locks into the intermediate groove.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a tapered ridge and groove on the surface of the shoulder assembly to engage with the prong of the housing to lock the shoulder assembly into the housing, in view of Reitknecht's teaching.  Ridges, grooves and prongs are often used as interlocking parts to fasten and lock components together.

Allowable Subject Matter
Claims 23-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on September 27, 2021 have been fully considered.  Applicant has inserted parts of claim 18 into independent claims 11 and 22.  However, after further consideration, the amended claims are not deemed distinguishable over cited prior art because there are many prior arts that teach valves with slits/orifices within the oral care device arts.  Accordingly, claims 11 and 22 remain rejected.  Claims 23-29 remain objected.  Further amending claims 11 and 22 is recommended.  
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754